UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2009 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1043 Brunswick Corporation (Exact name of registrant as specified in its charter) Delaware 36-0848180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 N. Field Court, Lake Forest, Illinois 60045-4811 (Address of principal executive offices, including zip code) (847) 735-4700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares of Common Stock ($0.75 par value) of the registrant outstanding as of August 4, 2009, was 88,262,435. BRUNSWICK CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q July 4, 2009 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Operations for the three months and six months ended July 4, 2009 (unaudited), and June 28, 2008 (unaudited) 1 Condensed Consolidated Balance Sheets as of July 4, 2009 (unaudited), December 31, 2008, and June 28, 2008 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended July 4, 2009 (unaudited), and June 28, 2008 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 44 PART II – OTHER INFORMATION Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 4. Submission of Matters to a Vote of Security Holders 53 Item 6. Exhibits 54 PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements BRUNSWICK CORPORATION Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended (in millions,except per share data) July 4, 2009 June 28, 2008 July 4, 2009 June 28, 2008 Net sales $ Cost of sales Selling, general and administrative expense Research and development expense Restructuring, exit and impairment charges Operating loss ) Equity earnings (loss) ) ) Investment sale gain – – Other income (expense), net ) ) Earnings (loss) before interest and income taxes ) ) ) Interest expense ) Interest income Earnings (loss) before income taxes ) ) ) Income tax provision (benefit) Net earnings (loss) $ ) $ ) $ ) $ Earnings (loss) per common share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average shares used for computation of: Basic earnings (loss) per common share Diluted earnings (loss) per common share The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 1 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets July 4, December 31, June 28, (in millions) (unaudited) (unaudited) Assets Current assets Cash and cash equivalents, at cost, which approximates market $ $ $ Accounts and notes receivable, less allowances of $58.0, $41.7 and $38.1 Inventories Finished goods Work-in-process Raw materials Net inventories Deferred income taxes Prepaid expenses and other Current assets Property Land Buildings and improvements Equipment Total land, buildings and improvements and equipment Accumulated depreciation ) ) ) Net land, buildings and improvements and equipment Unamortized product tooling costs Net property Other assets Goodwill Other intangibles, net Investments Other long-term assets Other assets Total assets $ $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 2 BRUNSWICK CORPORATION Condensed Consolidated Balance Sheets July 4, December 31, June 28, (in millions, except share data) (unaudited) (unaudited) Liabilities and shareholders’ equity Current liabilities Short-term debt, including current maturities of long-term debt $ $ $ Accounts payable Accrued expenses Current liabilities Long-term liabilities Debt Deferred income taxes Postretirement and postemployment benefits Other Long-term liabilities Shareholders’ equity Common stock; authorized: 200,000,000 shares, $0.75 par value; issued: 102,538,000 shares Additional paid-in capital Retained earnings Treasury stock, at cost: 14,321,000; 14,793,000 and 14,937,000 shares ) ) ) Accumulated other comprehensive loss, net of tax ) ) ) Shareholders’ equity Total liabilities and shareholders’ equity $ $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 3 BRUNSWICK CORPORATION Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended (in millions) July 4, June 28, Cash flows from operating activities Net earnings (loss) $ ) $ Depreciation and amortization Pension Deferred income taxes ) Provision for doubtful accounts Impairment charges Changes in certain current assets and current liabilities ) Repurchase of accounts receivable - Note 11 ) – Income taxes Other, net ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Investments Proceeds from investment sale – Proceeds from the sale of property, plant and equipment Other, net ) Net cash used for investing activities ) ) Cash flows from financing activities Net issuances of short-term debt Net proceeds from asset–based lending facility - Note 14 – Payments of long-term debt including current maturities ) ) Net cash provided by (used for) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 4 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) Note 1 – Significant Accounting Policies Interim Financial Statements.The unaudited interim consolidated financial statements of Brunswick Corporation (Brunswick or the Company) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Therefore, certain information and disclosures normally included in financial statements and related notes prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. Certain previously reported amounts have been reclassified to conform to the current period presentation. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the consolidated financial statements and related notes included in Brunswick’s 2008 Annual Report on Form 10-K (the 2008 Form 10-K). These interim results include, in the opinion of management, all normal and recurring adjustments necessary to present fairly the financial position of Brunswick as of July 4, 2009, December 31, 2008, and June 28, 2008, the results of operations for the three months and six months ended July 4, 2009, and June 28, 2008, and the cash flows for the six months ended July 4, 2009, and June 28, 2008.Due to the seasonality of Brunswick’s businesses, the interim results are not necessarily indicative of the results that may be expected for the remainder of the year. The Company maintains its financial records on the basis of a fiscal year ending on December 31, with the fiscal quarters spanning thirteen weeks and ending on the Saturday closest to the end of that thirteen-week period.The first two quarters of fiscal year 2009 ended on April 4, 2009, and July 4, 2009, and the first two quarters of fiscal year 2008 ended on March 29, 2008, and June 28, 2008. Recent Accounting Pronouncements. In December 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 141(R), “Business Combinations” (SFAS 141(R)). SFAS 141(R) establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, the goodwill acquired and any noncontrolling interest in the acquiree.This statement also establishes disclosure requirements to enable the evaluation of the nature and financial effect of the business combination. SFAS 141(R) is effective for fiscal years beginning on or after December 15, 2008.The adoption of this statement did not have a material impact on the Company’s consolidated results of operations and financial condition, but will impact future acquisitions. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51” (SFAS 160). SFAS 160 amends ARB 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.It clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS 160 is effective for fiscal years beginning on or after December 15, 2008.The adoption of this statement did not have a material impact on the Company’s consolidated results of operations and financial condition. In March 2008, the FASB issued SFASNo.161, “Disclosures About Derivative Instruments and Hedging Activities – an amendment of FASB Statement No.133” (SFAS161). SFAS161 is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows. SFAS 161 is effective for fiscal years beginning after November15, 2008.The adoption of this statement resulted in the Company expanding its disclosures relative to its derivative instruments and hedging activity, as reflected in Note 3 – Financial Instruments. In December 2008, the FASB issued FASB Staff Position (FSP) FAS 132(R)-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets” (FSP FAS 132(R)-1). FSP FAS 132(R)-1 amends SFAS No.132 (Revised 2003), “Employers’ Disclosures about Pensions and Other Postretirement Benefits,” to provide guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan. FSP FAS 132(R)-1 is effective for fiscal years ending after December 15, 2009. The Company is currently evaluating the impact that the adoption of FSP FAS 132(R)-1 may have on the Company’s consolidated financial statements. 5 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) In June2008, the FASB issued FSP Emerging Issues Task Force (EITF) No.03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities,” (FSP EITF 03-6-1). FSP EITF 03-6-1 requires that unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per share pursuant to the two-class method. FSP EITF 03-6-1 is effective for fiscal years beginning after December15, 2008, and interim periods within those years, and requires that all prior period earnings per share data presented be adjusted retrospectively to conform to its provisions. The adoption of this statement did not have a material impact on the Company’s consolidated results of operations and financial condition. In April 2009, the FASB issued FSP FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” (FSP FAS 115-2 and FAS 124-2). FSP FAS 115-2 and FAS 124-2 change the method for determining whether an other-than-temporary impairment exists for debt securities and the amount of the impairment to be recorded in earnings. FSP FAS 115-2 and FAS 124-2 are effective for interim and annual periods ending after June 15, 2009. The adoption of these statements did not have a material impact on the Company’s consolidated results of operations and financial condition. In April 2009, the FASB issued FSP FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments” (FSP FAS 107-1 and APB 28-1). FSP FAS 107-1 and APB 28-1 requires fair value disclosures in both interim as well as annual financial statements in order to provide more timely information about the effects of current market conditions on financial instruments. FSP FAS 107-1 and APB 28-1 are effective for interim and annual periods ending after June 15, 2009. The Company presented the required disclosures beginning with its second quarter ending on July 4, 2009. In May 2009, the FASB issued SFAS No. 165, “Subsequent Events” (SFAS 165). SFAS 165 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued. Specifically, SFAS 165 sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. SFAS 165 is effective prospectively for interim and annual periods ending after June 15, 2009. The adoption of this statement did not have a material impact on the Company’s consolidated results of operations and financial condition as management followed a similar approach prior to the adoption of this standard.See Note 15 – Subsequent Events for further discussion. In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets” (SFAS 166). SFAS 166 amends the derecognition guidance in SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities” (SFAS No. 140). SFAS 166 is effective for fiscal years beginning after November 15, 2009. The Company is currently evaluating the impact that the adoption of SFAS 166 may have on the Company’s consolidated financial statements. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (SFAS 167). SFAS 167 amends the consolidation guidance applicable to variable interest entities and affects the overall consolidation analysis under FASB Interpretation No. 46(R). SFAS 167 is effective for fiscal years beginning after November 15, 2009. The Company is currently evaluating the impact that the adoption of SFAS 167 may have on the Company’s consolidated financial statements. In June 2009, the FASB issued SFAS No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles – a replacement of FASB Statement No. 162” (SFAS 168). SFAS 168 stipulates the FASB Accounting Standards Codification is the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. SFAS 168 is effective for interim and annual periods ending after September 15, 2009. The Company is currently evaluating the impact that the adoption of SFAS 168 may have on the disclosures included in the Company’s consolidated financial statements. 6 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) Note 2 – Restructuring Activities In November 2006, Brunswick announced restructuring initiatives to improve the Company’s cost structure, better utilize overall capacity and improve general operating efficiencies. These initiatives reflected the Company’s response to a difficult marine market. As the Company’s markets have continued to decline, the Company expanded its restructuring activities across all business segments during 2007, 2008 and 2009 in order to improve performance and better position the Company for current market conditions and longer-term growth. These initiatives have resulted in the recognition of restructuring, exit and other impairment charges in the Statement of Operations during 2008 and 2009. The actions taken under these initiatives are expected to benefit future operations by removing fixed costs in excess of $100 million from Cost of sales and in excess of $300 million from Selling, general and administrative expense in the Consolidated Statements of Operations in 2009 compared with 2007 spending levels. The majority of these costs are expected to be cash savings once all restructuring initiatives are complete. The Company expects savings to be realized through 2009. The costs incurred under these initiatives include: Restructuring Activities – These amounts primarily relate to: · Employee termination and other benefits · Costs to retain and relocate employees · Consulting costs · Consolidation of manufacturing footprint Exit Activities – These amounts primarily relate to: · Employee termination and other benefits · Lease exit costs · Inventory write-downs · Facility shutdown costs Asset Disposition Actions – These amounts primarily relate to sales of assets and definite-lived asset impairments on: · Fixed assets · Tooling · Patents and proprietary technology · Dealer networks Impairments of definite-lived assets are recognized when, as a result of the restructuring activities initiated, the carrying amount of the long-lived asset is not expected to be fully recoverable, in accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.” The impairments recognized were equal to the difference between the carrying amount of the asset and the fair value of the asset, which was determined using observable inputs when available, and when observable inputs were not available, based on the Company’s assumptions of the data that market participants would use in pricing the asset or liability, based on the best information available in the circumstances. Specifically, the Company used discounted cash flows to determine the fair value of the asset when observable inputs were unavailable. The Company has reported restructuring and exit activities based on the specific driver of the cost and reflected the expense in the accounting period when the cost has been committed or incurred, in accordance with SFAS No. 146, “Accounting for Costs Associated with Exit or Disposal Activities.” The Company considers actions related to the sale of certain Baja boat business assets, the closure of its bowling pin manufacturing facility, the sale of the Valley-Dynamo business and the divestiture of MotoTron, a designer and supplier of engine control and vehicle networking systems, to be exit activities. All other actions taken are considered to be restructuring activities. 7 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) The following table is a summary of the expense associated with the restructuring, exit and impairment activities for the three months and six months ended July 4, 2009, and June 28, 2008. The 2009 charge consists of expenses related to actions initiated in both 2009 and 2008: Three Months Ended Six Months Ended (in millions) July 4, June 28, July 4, June 28, Restructuring activities: Employee termination and other benefits $ Current asset write-downs Transformation and other costs: Consolidation of manufacturing footprint Retention and relocation costs — Consulting costs — Exit activities: Employee termination and other benefits Current asset write-downs Transformation and other costs: Consolidation of manufacturing footprint Asset disposition actions: Definite-lived asset impairments Total restructuring, exit and impairment charges $ The Company anticipates that it will incur approximately $20 million of additional costs, which are predominantly cash items, through the remainder of 2009 related to the 2009 and 2008 restructuring initiatives; however, more significant reductions in demand for the Company’s products may necessitate additional restructuring or exit charges in 2009. The Company expects most of the $20 million in charges will be incurred in the Boat and Marine Engine segments. Net cash payments related to 2009 and 2008 restructuring and exit activities were $60.9 million in the first six months of 2009.There are no further anticipated charges related to the restructuring activities initiated in 2007. Actions Initiated in 2009 During 2009, the Company continued its restructuring activities by reducing the Company’s global workforce, consolidating manufacturing operations and disposing of non-strategic assets. The restructuring, exit and impairment charges taken during 2009, related to actions initiated in 2009, for each of the Company’s reportable segments are summarized below: Three Months Ended Six Months Ended (in millions) July 4, July 4, Marine Engine $ $ Boat Fitness Bowling & Billiards Corporate Total $ $ 8 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) The following is a summary of the charges by category associated with the 2009 restructuring activities: (in millions) Three Months Ended July 4, Six Months Ended July 4, Restructuring activities: Employee termination and other benefits $ $ Current asset write-downs Transformation and other costs: Consolidation of manufacturing footprint Retention and relocation costs — Consulting costs — Exit activities: Transformation and other costs: Consolidation of manufacturing footprint Asset disposition actions: Definite-lived asset impairments Total restructuring, exit and impairment charges $ $ The restructuring, exit and impairment charges related to actions initiated in 2009 for each of the Company’s reportable segments for the six months ended July 4, 2009, are summarized below: (in millions) Marine Engine Boat Fitness Bowling & Billiards Corporate Total Employee terminations and other benefits $ Current asset write-downs — — — Transformation and other costs — — Asset disposition actions — — — Total restructuring, exit and impairment charges $ 9 BRUNSWICK CORPORATION Notes to Consolidated Financial Statements (unaudited) The following table summarizes the 2009 charges taken for restructuring, exit and other impairment charges related to actions initiated in 2009. The accrued amounts remaining as of July 4, 2009, represent cash expenditures needed to satisfy remaining obligations. The majority of the accrued costs is expected to be paid by the end of 2009 and is included in Accrued expenses in the Condensed Consolidated Balance Sheets. (in millions) Costs Recognized in 2009 Non-cash Charges Net Cash Payments Accrued Costs as of
